— Appeal from an order of the Supreme Court, Oswego County (James W. McCarthy, J.), entered March 13, 2015. The order, among other things, denied in part defendant’s motion for summary judgment.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated at Supreme Court in its bench decision and by the court in its written decision. We write only to note that, contrary to defendant’s contention, the court properly granted plaintiff’s cross motion for summary judgment dismissing the first and second affirmative *1092defenses in their entirety. Although defendant alleged, inter alia, that the injuries sustained by plaintiff’s son were caused by the negligence of “others,” i.e., the student who assaulted him, we conclude that there is no view of the evidence that the student’s conduct was anything but intentional (see generally Smith v County of Erie, 295 AD2d 1010, 1010-1011 [2002]).
Present — Centra, J.P., Peradotto, Lindley, DeJoseph and Cur-ran, JJ.